700 S.W.2d 915 (1985)
Joe F. WHEAT, Petitioner,
v.
Thomas L. TOONE et al., Respondents.
No. C-4082.
Supreme Court of Texas.
December 11, 1985.
Jeffrey H. Hubbard & Associates, Jeffrey H. Hubbard, Houston, for petitioner.
Reynolds, Allen & Cook, P.J. Murphy, Houston, for respondents.

OPINION ON REHEARING
PER CURIAM.
Joe F. Wheat appeals from a dismissal of his slander suit for want of jurisdiction over Toone et al. Toone had specially appeared pursuant to Tex.R.Civ.P. 120a to challenge defective jurisdictional allegations in Wheat's petition. The court of appeals affirmed the dismissal in an unpublished opinion. We grant Wheat's motion for rehearing, grant the application for writ of error, and, without hearing oral argument, reverse the judgment of the court of appeals. Tex.R.Civ.P. 483.
In our recent opinion in Kawasaki Steel Corp. v. Middleton, 699 S.W.2d 199 (Tex. 1985), we held that "defective jurisdictional allegations in the petition, defective service of process, and defects in the citation must be challenged by a motion to quash, not a special appearance." Id. at 203. In the present case, the trial court improperly sustained a special appearance challenging the jurisdictional allegations in Wheat's petition. The decision of the court of appeals is contrary to our opinion in Kawasaki Steel Corp. v. Middleton. The cause is remanded to the trial court for proceedings consistent with this opinion.